Order, Supreme Court, New York County (Jacqueline W. Silbermann, J.), entered on or about August 3, 2004, which, in an action for divorce, inter alia, granted plaintiffs motion for summary judgment, unanimously affirmed, without costs.
The motion court correctly found that the “Postnuptial Agreement,” which provided for the division of the parties’ assets in the event of separation and was negotiated with the assistance of separate and independent counsel, qualifies as a separation *519agreement for purposes of a conversion divorce pursuant to Domestic Relations Law § 170 (6). No issues of fact in that regard are raised by the circumstance that the parties did not separate until some seven months after the agreement was signed. Nor are any issues of fact raised as to the fairness of the agreement. We have considered defendant’s other contentions and find them unavailing. Concur—Buckley, P.J., Andrias, Friedman, Marlow and Gonzalez, JJ.